Frankenthaler, S.
The accounting ancillary administrator requests judicial instructions as to whether it may properly refuse to distribute the balance of the estate to the next of kin until a so-called envoi en possession is produced by them. Deceased died domiciled in France. The fiscal laws of that country provide that property located in a foreign country which belongs to the estate of a French domiciliary may not, under penalty of fine, be distributed to or received by the persons entitled thereto without the procurement of a special order authorizing them to take possession of such assets. The purpose of that requirement is to insure the payment of taxes thereon to the Government of France. The courts of this State, however, will not condition distribution of funds located here on compliance with such foreign tax regulations (Matter of Harjes, N. Y. L. J. Aug. 4, 1938 p. 306, col 2; Matter of Guaranty Trust Co. of New York, 74 N. Y. S. 2d 559) nor will they attempt to compel compliance with the fiscal laws of such country (Matter of Spitzer, 170 Misc. 160; Matter of Blumenthal, 195 Misc. 463; Matter of D’Ursel, 74 N. Y. S. 2d 558).
The court holds that the estate representative is not entitled to the production of such envoi en possession before making distribution of the estate.
Submit, on notice, decree settling the account and directing distribution accordingly.